Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over machine translated publication WO 2015/051885 A2 to Witte et al (herein referred to as Witte) with supporting evidence from non-patent disclosure, Inpro/seal and Bernier et al (US 4,958,006).
Regarding claims 1 and 8, Witte teaches a system for halogenating olefinic-based elastomer (figure 2), the system comprising: (i) a first extruder (6.1); (ii) a first kneader vessel (18) downstream of said first extruder and in fluid communication with said first extruder (6.1); (iii) a second extruder (see annotated figure 2) downstream of said first kneader vessel (18) and in fluid communication with said first kneader vessel; (iv) a second kneader vessel (7) downstream of said second extruder and in fluid communication with said second extruder; and (v) a third extruder (see annotated figure 2) downstream of said second kneader vessel and in fluid communication with said second kneader vessel (7). Although Witte does not refer to the second extruder and the third extruders as extruders but as discharge members, given the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
    PNG
    media_image1.png
    429
    785
    media_image1.png
    Greyscale

Annotated Figure 2
Witte teaches where said first kneader vessel is a sealed vessel that is adapted to maintain gaseous reactants that are introduced into said kneader vessel; where said second kneader vessel is a sealed vessel that is adapted to contain gases within said second kneader vessel or elements in fluid communication with said second kneader vessel. Witte’s claim 6 states: “process according to at least one of the preceding claims, characterized in that the halogenating agent (8) is introduced into the halogenation kneader (7) in the initial region and the solvent vapors and any acidic by-products (21) formed in the halogenation kneader (7), especially HCl and HBr.” In order to keep the solvent vapors from exiting out from the environment, the reactants must be sealed. Therefore it is inherent in the system described by Witte to contain a sealed vessel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sealed vessels since "a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).  
As for the claim limitation, extruders with seals, one ordinary skill in the art would easily recognize the commonality of a seal feature in an extruder. Examiner has attached an invention by inpro/seal that utilizes a seal in the extruder in order to seal air or inert gas and eliminates shaft damage, friction and wear and seal maintenance.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an extruder that can provide a seal to the kneader vessels. Additionally, analogous art, Bernier et al discloses a seal with valves that isolates the pressure from both the upstream zone and the downstream zone (column 4, lines 15-20 and column 6, lines 53-56). Therefore, it would have been obvious to one having ordinary skill in the art to incorporate an extruder than seals the kneader vessel in order to maintain pressure (column 3 lines 52-67). 
Witte also teaches the use of conduits as shown in annotated figure. 
Regarding the functional language (e.g., adapted to maintain gaseous reactants, adapted to react said olfenic-based elastomer… and allowing the olefinic-based elastomer to 
Additionally, as for the claim limitation, a source of an olefinic-based elastomer, source of a plasticizing liquid and source of a gaseous halogenating agent. Applicant is reminded claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP 2115). Therefore, the inclusion of olefinic-based elastomer, source of a plasticizing liquid and source of a gaseous halogenating agent cannot be given patentable weight. 
Regarding claim 11, Witte does not explicitly mention where said second kneader vessel operates at a lower pressure than the first kneader vessel. MPEP 2115 states material or article worked upon does not limit apparatus claim. In this case, having the second kneader vessel operate at a lower pressure than the first kneader vessel affects the article worked upon and not the apparatus. Furthermore, Witte mentions low temperature for the second kneader (page 7 paragraph 1). Using Henry’s law, if temperature is low, presumably the pressure would be lower. Hence, it would be obvious to one having ordinary skill in the art before the effective 
Regarding claim 12, Witte discloses where said system is a non-aqueous system. Witte discloses “such devices are also referred to as mixing kneader. They serve very diverse purposes. First of all mention should be made of evaporation with solvent recovery, which is carried out batchwise or continuously and often under vacuum. As a result, for example, distillation residues and especially toluene diiocyanates are treated, but also production residues with toxic or high-boiling solvents from chemistry and pharmaceutical production, washing solutions and paint slurries, polymer solutions, elastomer solutions from the solvent, adhesives and sealants. In a Mischkneter a polycondensation reaction, usually continuously and usually in the melt, take place and is mainly used in the treatment of polyamides, polyesters, polyacetates, polyimides, thermoplastics, elastomers, silicones, urea resins, phenolic resins, detergents and fertilizers. For example, it has application to polymer melts after bulk polymerization to derivatives of methacrylic acid. It is also possible to carry out a polymerization reaction, likewise usually continuously. This is applied to polyacrylates, hydrogels, polyols, thermoplastic polymers, elastomers, syndiotactic polystyrene and polyacrylamides” (page 3, paragraph 1-3). Witte is listing various different types of solvents that could be used in the system. This includes non-aqueous system. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a system that is non-aqueous system since "a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation 
Regarding claim 22, Applicant is reminded a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP 2115). Therefore, the inclusion of stabilization compound cannot be given patentable weight. 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over machine translated publication WO 2015/051885 A2 to Witte et al (herein referred to as Witte) with supporting evidence from non-patent disclosure, Inpro/seal, and Bernier et al (US 4,958,006) and further in view of WO 93/21241 publication to Gordini and US Patent 4,650,832 to Kowalski et al with supporting evidence from non-patent disclosure, Raj engineering.
Regarding claims 2 and 7, Witte is silent in regards to where said first extruder is a screw extruder adapted to compact and heat olefinic-based elastomer; where second extruder said is a single screw extruder adapted to regulate the volume of material within said first kneader vessel and provide a flow rate of material into said second kneader vessel. However, analogous art, Gordini, teaches the extruder as a “discharge screw” (page 7 line 26). Additionally, another analogous art, Kowalski et al, discloses “the exposure of new surface does not necessary require the use of high speeds where, e.g., an extruder is used. However, surface disrupting means are preferably employed (as will be described in detail below), for example, pins, reverse flow sections, a “Maillefer screw design” (column 8, lines 50-54). The Maillefer screw design is a barrier screw which is a type of a single screw (see attached non-patent disclosure). Hence, it .  
Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over machine translated publication WO 2015/051885 A2 to Witte et al (herein referred to as Witte), with supporting evidence from non-patent disclosure, Inpro/seal, and Bernier et al (US 4,958,006) and further in view of WO 93/21241 publication to Gordini. 
Regarding claim 4, Witte teaches a first kneader vessel in fluid communication and adapted to introduce gaseous reactants into said kneader vessel and remove gaseous by-products from said kneader vessel (in the halogenation kneader 7, dry halogenation takes place continuously in the concentrated phase. At 9, a solvent is added, preferably distributed over multiple sites over the length of the halogenation kneader 7. With the aid of this solvent, the polymer concentration in the halogenation kneader 7 can be adjusted, the mechanical heat input can be cooled and granulation by the kneading elements can be avoided. From the halogenation kneader 7 21 acidic by-products are withdrawn via a Brüdendom 10 and a discharge. If the halogenation takes place by means of chlorine, then the acidic by-product is HCl and, if appropriate, Nitrogen, the halogenation is carried out by means of bromine, it is the acidic by-product to HBr and possibly Nitrogen. Incidentally, additional nitrogen can also be introduced at 11 into the halogenation kneader 7. The thus halogenated mass, i. Halobutyl rubber is discharged via a discharge member 12 and a gear pump 13 and input to an output stage kneader 14” (page 9 paragraph 7)) but is silent in regards to a gas loop. However, Gordini discloses a system in which the gasses are looped back in figure 1. It would have been obvious 
Regarding claim 5, Witte is silent in regards to where said gas loop includes reactors for the neutralization of said gaseous by-products or the regeneration of gaseous reactants from said gaseous by-products. Gordini’s flash drum 24, knock-out drum 20 and compress 22 can read on the reactors for the neutralization of said gaseous by-products or the regeneration of gaseous reactants from said gaseous by-products. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included reactors since "a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claim 10, Witte is silent in regards to where a) said first kneader vessel or second kneader vessel or b) both first and second kneader vessels include an intermeshing array of hooks and rotating paddles. However, Gordini discloses “in fig. 2 a vertical section is shown. The reactor wall is indicated by 1; 2 and 3 are respectively the reactor ceiling and bottom, 4 is the stirrer shaft, 5 is a stand shaft fastened to the reactor bottom, 6 is one of the vertical paddles, moved by shaft 4 to which they are connected by the cross bar 7. The rotating bars 8 intermesh with standing crossbars 9” (page 5 lines 1-8). Given the broadest reasonable interpretation, the shafts can read on the hook.  It would be obvious to one having ordinary skill the crearance between a point on the reactor wall and the paddle decreases till to a very small clearance” (column 5 lines 16-19). 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over machine translated publication WO 2015/051885 A2 to Witte et al (herein referred to as Witte) with supporting evidence from non-patent disclosure, Inpro/seal, and Bernier et al (US 4,958,006) and further in view of US Patent 4,650,832 to Kowalski et al. 
Regarding claims 6 and 9, Witte is silent in regards to where said first kneader vessel is adapted to deform and expose unreacted surface area of olefinic-based elastomer within said first kneader vessel and where said second kneader vessel is adapted to deform and expose surface area of olefinic-based elastomer within said second kneader vessel and thereby release entrained gases. However, analogous art, Kowalski et al discloses “the continuous flow device should be capable of initially forming the polymer feed into a cohesive mass and then deforming the polymer, disrupting the polymer surface, thereby exposing fresh, i.e., unreacted polymer to the halogenating agent. The exposure of new surface does not necessary require the use of high speeds where, e.g., an extruder is used. However, surface disrupting means are preferably employed  (as will be described in detail below), for example, pins, reverse flow sections, a “Maillefer” screw design, the cavities of a cavity transfer mixer, multiple flight screw section, interrupted flight sections, e.g., slotted flights, and combinations thereof” (column 8 lines 45-57). It would be obvious to one having ordinary skill in the art before the effective filing date of . 
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. Applicant has amended the claim to add the limitation “allowing the olefinic-based elastomer to occupy the entire cross-sectional area of a portion of said conduit and allowing the halogenated olefinic based elastomer discharged from the first kneader vessel to fill a cross-sectional area of said extruder” apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
As for the functional language, Witte’s device includes a conduit, first kneader vessel and second extruder, as claimed by Applicant. MPEP 2114 (II) states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said 
Applicant argues “inpro/seal” reference sealing the shaft entry point of the extruder from air and other inert gases which includes components upstream and downstream. Furthermore, analogous art, Bernier et al discloses, a seal with valves that isolates the pressure from both the upstream zone and the downstream zone (column 4, lines 15-20 and column 6, lines 53-56). Therefore, it would have been obvious to one having ordinary skill in the art to incorporate an extruder than seals the kneader vessel in order to maintain pressure (column 3 lines 52-67). Therefore, Applicant’s claim language does not distinguish itself from the cited art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743